Name: Commission Regulation (EEC) No 33/88 of 5 January 1988 amending Regulation (EEC) No 603/87 providing, for the 1986/87 wine year, for the distillation of table wine referred to in Article 41 (1) of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: beverages and sugar
 Date Published: nan

 No L 5/ 10 Official Journal of the European Communities 8 . 1 . 88 COMMISSION REGULATION (EEC) No 33/88 of 5 January 1988 amending Regulation (EEC) No 603/87 provising, for the 1986/87 wine year, for the distillation of table wine referred to in Article 41 ( 1 ) of Council Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Commission Regu ­ lation (EEC) No 3992/87 (2), and in particular Article 41 ( 10) thereof, Whereas Commission Regulation (EEC) No 603/87 (3), as last amended by Regulation (EEC) No 2696/87 (4), lays down certain time limits for distillation operations ; whereas those time limits were extended by Commission Regulations (EEC) Nos 1072/87 (&lt;) and 2696/87 ; whereas the time limit laid down for the distiller to submit evidence that he has paid the minimum purchase price to the producer in order to obtain the release of the security lodged to obtain an advance on the aid should also be extended as a consequence ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , HAS ADOPTED THIS REGULATION : Article 1 Article 12 (2) of Regulation (EEC) No 603/87 is hereby replaced by the following : '2. Subject to Article 23 of Regulation (EEC) No 2179/83, the security referred to in paragraph 1 shall be released only if evidence that the total quantity of wine has been distilled and, where, appropriate, evidence of payment of the purchase price for the wine within the time limits laid down is provided before 15 January 1988 . If the evidence referred to in the first subparagraph is provided after the deadline set in that subparagraph but before 15 March 1988 , the amount to be released shall be equal to 80 % of the security.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 January 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27 . 3 1987 , p. 1 . (2) OJ No L 377, 31 . 12 . 19X7 . 3 OJ No -L 58 , 28 . 2 . 1987 , p. 53 (4) OJ No L 258 , 8 . 9 . 1987 , p . 7 . (4 OJ No L 104, 16 . 4 . 1 987 . p . 18